DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 04/28/2022, Applicants amended independent claims 1,12 and 18, and in the response filed 06/28/2022.
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, forming a release layer on a first carrier substrate; forming an etch stop layer on the release layer; forming a first redistribution layer direclty on the etch stop layer, the first redistribution layer comprising a plurality of first wires and a first insulation layer surrounding the plurality of first wires; forming a first semiconductor chip on the first redistribution layer after forming the first redistribution layer; forming a solder ball between the first redistribution layer and the first semiconductor chip; forming a second carrier substrate on the first semiconductor chip; removing the first carrier substrate, the release layer, and the etch stop layer; and removing the second carrier substrate.
Claims 2-11 are allowed, because they depend from the allowed claim 1.  
Independent claim 12 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 12, the sintering step comprises maintaining a temperature of the perovskite layer above 150°C for at least a period of about 5ms to 20ms.
Claims 13-17 are allowed, because they depend from the allowed claim 12.  
Independent claim 18 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 18, forming a release layer on a first carrier substrate; forming an etch stop layer comprising metal on the release layer; forming a first redistribution layer directly on the etch stop layer, the first redistribution layer comprising a plurality of first wires and a first insulation layer surrounding the plurality of first wires; forming a first semiconductor chip on the first redistribution layer after forming the first redistribution layer; forming a solder ball between the first redistribution layer and the first semiconductor chip; forming a molding layer that covers the first semiconductor chip; forming a second carrier substrate on the molding layer; and removing the first carrier substrate, the release layer, and the etch stop layer; and removing the second carrier substrate, wherein the release layer and the first insulation layer comprise a same material.
Claims 19-20 are allowed, because they depend from the allowed claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895


/KYOUNG LEE/Primary Examiner, Art Unit 2895